Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16923686 filed on 07/08/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,134,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are similar as shown below.
Instant Application
U.S. Patent No. 10,134,902
Claim 10. A semiconductor device comprising: 
a substrate; 
a fin structure on the substrate; 



a source/drain region formed within an upper portion of the fin structure; and 







a fin sidewall layer formed along the lower portion of the fin structure and extending from the substrate to a bottom surface of the source/drain region.
Claim 10. A semiconductor device comprising: 
a substrate; 
a fin structure on the substrate, the fin structure having an upper portion and a lower portion; 

a source/drain region formed within the upper portion, the source/drain region comprising a p-type dopant having a first concentration; an under-region positioned within the lower portion and aligned with the source/drain region, the under-region comprising the p-type dopant at a second concentration that is less than the first concentration; and 
a fin sidewall layer formed along the lower portion of the fin structure and extending from the substrate to a bottom surface of the source/drain region.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akarvardar et al. (US 2015/0014776) in view of Li (US 2018/0102363).
Regarding Independent claim 1, Akarvardar et al. teach a semiconductor device comprising:
a fin structure (Fig. 10, element 108) disposed on a substrate (Fig. 10, element 102); 
a shallow-trench isolation (STI) region (Fig. 10, element 126) on opposite sides of the fin structure;
dielectric fin sidewall structures (Fig. 10, element 120) extending along sides of the fin structure and extending from a top of the STI region partially up the fin structure; and 
a source/drain region (Fig. 10, element 144/146) disposed within an upper portion of the fin structure.
Akarvardar et al. do not explicitly disclose wherein a bottom surface of the source/drain region contacts a top surface of the dielectric fin sidewall.
Li teaches a FinFET device wherein a bottom surface of the source/drain region (Fig. 1, element 21) contacts a top surface of the dielectric fin sidewall (Figs. 1 & 11, element 150, paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Akarvardar et al. according to the teachings of Li with the motivation to provide protection during subsequent manufacturing steps (paragraph 0084).
Regarding claim 7, Akarvardar et al. teach further comprising a gate structure (Fig. 10, element 142) formed on the fin structure adjacent the source/drain region.
Regarding Independent claim 10, Akarvardar et al. teach a semiconductor device comprising:
a substrate (Fig. 10, element 102);
a fin structure (Fig. 10, element 108) on the substrate; 
a source/drain region (Fig. 10, element 144/146, paragraph 0029) formed within an upper portion of the fin structure; and 
a fin sidewall layer (Fig. 10, element 108, paragraph 0020) formed along the lower portion of the fin structure and extending from the substrate.
Akarvardar et al. do not explicitly disclose the fin sidewall layer extending to a bottom surface of the source/drain region.
Li teaches a FinFET device wherein a bottom surface of the source/drain region (Fig. 1, element 21) contacts a top surface of the dielectric fin sidewall (Figs. 1 & 11, element 150, paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Akarvardar et al. according to the teachings of Li with the motivation to provide protection during subsequent manufacturing steps (paragraph 0084).
Regarding claim 11, Akarvardar et al. teach further comprising an under-region (Fig. 10, region of element 108 below source/drain region 144/146) positioned within a lower portion of the fin structure and aligned with the source/drain region.
Claims 2-4, 6, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akarvardar et al. (US 2015/0014776) in view of Li (US 2018/0102363) and further in view of Jan et al. (US 2017/0125419).
Regarding claim 2, Akarvardar et al. modified by Li teach all of the limitations as discussed above.
Akarvardar et al. modified by Li teach do not explicitly disclose wherein the fin structure is doped with a p-type dopant.
Jan et al. teach a FinFET device comprising a fin structure being doped with a p- type dopant (Figs. 2A-2D, paragraph 0028-0040 discloses the capability of doping the fin structure with p-type dopant).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Akarvardar et al. according to the teachings of Jan et al. with the motivation to provide enhanced carrier mobility.
Regarding claim 3, Akarvardar et al. modified by Li and Jan et al. teach wherein the dielectric fin sidewall structures are doped with a p-type dopant (Figs. 2A-2D, paragraph 0035 of Jan). 
Regarding claim 4, Akarvardar et al. modified by Li and Jan et al. teach wherein the fin structure comprises silicon germanium (paragraph 0028-0035 of Jan).
Regarding claim 6, Akarvardar et al. modified by Li and Jan et al. teach wherein a lower portion of the fin structure below the source/drain region comprises a p-type dopant at a lower concentration than p-type dopant in the source/drain region (paragraph 0028-0040 of Jan disclose the source drain in the upper portion adjacent the gate doped with P type dopant with a doping range and doping with a p type dopant with a doping range in the lower portion; It would be a prima facie case of obviousness to choose the doping range of the under region less than the doping range of the upper portion).
Regarding claim 12, Akarvardar et al. modified by Li and Jan et al. teach wherein the under-region comprises the p-type dopant at lower concentration than the source/drain region (paragraph 0028-0040 of Jan disclose the source drain in the upper portion adjacent the gate doped with P type dopant with a doping range and doping with a p type dopant with a doping range in the lower portion; It would be a prima facie case of obviousness to choose the doping range of the under region less than the doping range of the upper portion).
Regarding claim 13, Akarvardar et al. modified by Li and Jan et al. teach wherein a height of the fin structure is within a range of about 50-60 nanometers (paragraph 0029 of Jan).
Regarding claim 14, Akarvardar et al. modified by Li and Jan et al. teach  wherein a height of the fin sidewall layer is within a range of about 5-20 nanometers (paragraph 0033 of Jan).
Regarding claim 17, Akarvardar et al. modified by Li and Jan et al. teach wherein a concentration of a p-type dopant within the source/drain region is within a range of about 3×10.sup.20-7×10.sup.20 (paragraph 0028-0040 of Jan disclose a range of doping concentration. It would have been obvious to one of ordinary skill in the art, to optimize the concentration and arrive at the claim 17 limitation. With respect to the limitations of Claim 17, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the concentration through routine experimentation and optimization to obtain optimal or desired device performance because the concentration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result- effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Claims 5, 9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akarvardar et al. (US 2015/0014776) in view of Li (US 2018/0102363) and in view of Jan et al. (US 2017/0125419) and further in view of Lee et al. (US 2015/0287807).
Regarding claim 5, Akarvardar et al. modified by Li and Jan et al. teach all of the limitations as discussed above.
Akarvardar et al. modified by Li and Jan et al. do not explicitly disclose  wherein a concentration of germanium within the source/drain region is greater than a concentration of germanium within a channel region of the fin structure.
Lee et al. teach a FinFET device comprising source/drain structures with a germanium concentration between 20 and 60% and channel layer with a germanium concentration higher than 30% (paragraph 0029-0030). Accordingly, the Ge concentration is a result effective variable. It would have been obvious to one of ordinary skill in the art, to optimize the Ge concentration and arrive at the claim 5 limitation. With respect to the limitations of Claim 5, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the Ge concentration through routine experimentation and optimization to obtain optimal or desired device performance because the Ge concentration is a result- effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 9, Akarvardar et al. modified by Li and Jan et al. and Lee et al. teach wherein a concentration of germanium within the source/drain region is within a range of about 45-75 percent (Before the effective filling date of the invention it was well known in the art to from a source/drain region comprising a concentration of germanium within a range of 45-75 percent, see Lee et al., paragraph 0029-0030).
Regarding claim 15, Akarvardar et al. modified by Li and Jan et al. and Lee et al. teach wherein a concentration of germanium within a channel region of the fin structure is within a range of 25-40 percent (paragraph 0029-0030 of Lee).
Regarding claim 16, Akarvardar et al. modified by Li and Jan et al. and Lee et al. teach wherein a concentration of germanium within the source/drain region is within a range of about 45-75 percent (paragraph 0029-0030 of Lee).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akarvardar et al. (US 2015/0014776) in view of Li (US 2018/0102363) and in view of Jan et al. (US 2017/0125419) and further in view of Inaba (US 2010/0237436).
Regarding claim 6, Akarvardar et al. modified by Li and Jan et al. teach all of the limitations as discussed above.
Akarvardar et al. modified by Li and Jan et al. do not explicitly disclose wherein a bottom of the source/drain region is positioned at about a halfway point between a top and a bottom of the fin structure.
Before the effective filling date of the invention it was well known in the art to from source/drain region at about a halfway point between a top and a bottom of the fin structure, see Inaba, paragraph 0026.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akarvardar et al. (US 2015/0014776) in view of Jan et al. (US 2017/0125419) and further in view of Li (US 2018/0102363).
Regarding Independent claim 18, Akarvardar et al. teach a semiconductor device comprising:
a doped semiconductor layer (Fig. 10, element 102, paragraph 0017); 
a fin structure (Fig. 10, element 108) disposed on the doped semiconductor layer; 
a dielectric sidewall structure (Fig. 10, element 108, paragraph 0020) disposed on the fin; 
a gate structure (Fig. 10, element 142) disposed on the fin structure; and 
doped source/drain regions (Fig. 10, element 144/146, paragraph 0029) disposed.
Akarvardar et al. do not explicitly disclose the fin structure comprising a doped region; the dielectric sidewall structure disposed on the fin structure adjacent a lower portion of the doped region; and a bottom-facing surface of the source/drain regions directly contacts an upper-facing surface of the dielectric sidewall structure.
Jan et al. teach a FinFET device comprising a lower portion of the fin structure comprising a doped silicon germanium (SiGe) region (Figs. 2A-2D, paragraph 0028- 0035 disclose doping with SiGe); doped SiGe source/drain regions (paragraph 0028- 0040); a dielectric sidewall structure (Figs. 2A-2D, element 215) disposed on the fin structure adjacent a lower portion of the doped region.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Akarvardar et al. according to the teachings of Jan et al. with the motivation to provide enhanced carrier mobility.
Akarvardar et al. modified by Jan et al. do not explicitly disclose a bottom-facing surface of the source/drain regions directly contacts an upper-facing surface of the dielectric sidewall structure.
Li teaches a FinFET device wherein a bottom-facing surface of the source/drain regions (Fig. 1, element 21) directly contacts an upper-facing surface of the dielectric sidewall structure (Figs. 1 & 11, element 150, paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Akarvardar et al. and Jan et al. according to the teachings of Li with the motivation to provide protection during subsequent manufacturing steps (paragraph 0084).
Regarding claim 19, Akarvardar et al. modified by Jan et al. and Li teach wherein the dopant is a p-type dopant (Figs. 2A-2D, paragraph 0028-0040 of Jan).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Akarvardar et al. (US 2015/0014776) in view of Jan et al. (US 2017/0125419) and in view of Li (US 2018/0102363) and further in view of Lee et al. (US 2015/0287807).
Regarding claim 20, Akarvardar et al. modified by Jan et al. and Li teach all of the limitations as discussed above.
Akarvardar et al. modified by Jan et al. and Li teach do not explicitly disclose wherein a concentration of germanium within the source/drain region is within a range of about 45-75 percent.
Before the effective filling date of the invention it was well known in the art to from a source/drain region comprising a concentration of germanium within a range of 45-75 percent, see Lee et al., paragraph 0029-0030

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813